PD-1624&162
                PD-1624&1625-14                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                  Transmitted 2/12/2015 3:06:29 PM
                                                                    Accepted 2/13/2015 8:55:08 AM
                              LAW OFFICE OF                                           ABEL ACOSTA
                            CHRISTIAN T. SOUZA                                                CLERK

                            4303 N. Central Expressway
                               Dallas, Texas 75205

                           E-Mail: ctsouza@gmail.com
                           Website: souzalawdallas.com
                            Office Tel. (214) 862-7462
                            Cell Phone (214) 773-6295
                               Fax (214) 696-0867



February 12, 2015

Court of Criminal Appeals
Supreme Court Building
201 West 14th Street, Room 106
Austin, Texas 78701
      Re:     Appearance of Counsel
              Cruz Franco Martinez v. State
              No. PD-1624-14 (Court of Appeals No. 05-13-01112-CR)
              No. PD-1625-14 (Court of Appeals No. 05-13-01113-CR)

Dear Clerk:

Please enter my appearance of record representing Appellant/Petitioner
Cruz Franco Martinez.

I have noted that the PDRs are due on February 27, 2015 and that no
further extensions will be allowed.

Respectfully,

/s/ Christian T. Souza

Christian T. Souza
                                                         February 13, 2015
Copies:

Patricia P. Noble
Assistant District Attorney
Appellate Division
Dallas County District Attorney’s Office
133 N. Riverfront Blvd.
Dallas, Texas 75207
Via e-mail to pnoble@dallascounty.org


Lisa C. McMinn
State Prosecuting Attorney
P. O. Box 13046
Austin, Texas 78711-3046